        Case 1:19-cv-22045-JAL Document 3 Entered on FLSD Docket 05/21/2019 Page 1 of 1

   AO 440 (Rev. 06/12) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                  for the
                                                   Southern District
                                                   __________        of Florida
                                                               District  of __________

                      OTTO CATALAN                                   )
                                                                     )
                                                                     )
                                                                     )
                           Plaintiff(s)                              )
                                                                     )
                               v.                                             Civil Action No. 19-cv-22045-JAL
                                                                     )
                   TOWNSHIP 223, LLC                                 )
                                                                     )
                                                                     )
                                                                     )
                          Defendant(s)                               )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) TOWNSHIP 223, LLC.
                                          Timothy Petrillo Registered Agent
                                          221 South Andrews Avenue
                                          Fort Lauderdale, FL 33301




         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Joshua H. Sheskin Esq.,
                                          Lubell & Rosen, LLC
                                          200 South Andrews Avenue Sute 900
                                          Fort Lauderdale, FL 33301



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:            05/21/2019
                                                                                           Signature of Clerk or Deputy Clerk


                                                                                                                s/ Janier Arellano
